Citation Nr: 0032987	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  91-51 794	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Evaluation of the residuals of a gunshot wound of the 
left thigh and fracture of the left femur, with arthritis of 
the left knee, rated 10 percent disabling from October 24, 
1990.

2.  Evaluation of degenerative changes of the coccyx-femoral 
joint, left hip, rated 10 percent disabling from March 3, 
1999.

3.  Evaluation of a scar on the lateral aspect of the left 
upper thigh, rated 10 percent disabling from March 3, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.

By a decision entered in May 1991, the RO in Chicago, 
Illinois, granted service connection for residuals of a 
gunshot wound of the left thigh and fracture of the left 
femur, with arthritis of the left knee, and assigned a 10 
percent evaluation therefor, effective from October 24, 1990.  
The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board), expressing dissatisfaction with 
the rating assigned.

In October 1992, the Board remanded the matter to the RO for 
additional development.  The veteran relocated while the case 
was in remand status, and the matter was transferred to the 
jurisdiction of the RO in St. Petersburg, Florida.  That RO 
confirmed and continued the prior 10 percent evaluation, and 
the case was returned to the Board in June 1998.

In August 1998, the Board again remanded the case for further 
development.  Subsequently, by a decision entered in 
September 2000, the RO in St. Petersburg confirmed and 
continued the prior 10 percent evaluation assigned for 
residuals of a gunshot wound of the left thigh and fracture 
of the left femur, with arthritis of the left knee.  In the 
same decision, the RO granted two additional, separate, 10 
percent evaluations for gunshot wound residuals-degenerative 
changes of the coccyx-femoral joint, left hip, and a scar on 
the lateral aspect of the left upper thigh, effective from 
March 3, 1999.  The case was thereafter returned to the Board 
in October 2000.

By its September 2000 decision, the RO concluded, in essence, 
that the veteran had degenerative changes of the coccyx-
femoral joint and a scar on the lateral aspect of the left 
upper thigh due to the service-connected gunshot wound.  
Inasmuch as the RO has found these two disabilities to be 
attributable to the gunshot wound, the matter of the 
evaluations to be assigned for those disabilities is 
inextricably intertwined with the issue originally developed 
for appeal (whether the veteran is entitled to a higher 
evaluation for "residuals" of a gunshot wound of the left 
thigh).  Accordingly, the Board will address all three 
ratings.

In its October 1992 and August 1998 remands, the Board framed 
the issue then on appeal in terms of the veteran's 
entitlement to an increased rating.  More recently, however, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as all three of issues here in question were placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the issues as set forth above.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claims in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain relevant records 
of treatment from a private physician, "Dr. Gramda," 
referenced in the veteran's October 1990 application for 
benefits.  The action should also include providing the 
veteran another medical examination.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

	1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain relevant 
records of treatment from the veteran's 
private physician, "Dr. Gramda."

	2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for purposes of 
assessing the scope and severity of any 
and all residual disability attributable 
to a service-connected gunshot wound, to 
include any muscle impairment, joint 
disability, and scarring.  The examining 
physician should review the claims 
folder.

	With regard to muscle injury, the 
physician should note whether there is 
any evidence of current muscle 
impairment associated with the service-
connected gunshot wound.  The physician 
should record all medical complaints and 
symptoms pertaining to the affected 
muscles, if any, and should report any 
clinical findings necessary to the 
application of the relevant rating 
criteria.

	With regard to the left knee, the 
examining physician should indicate 
whether there is any evidence of 
recurrent subluxation or lateral 
instability and, if so, whether such 
subluxation and/or lateral instability 
is best described as slight, moderate, 
or severe in degree.  The physician 
should also conduct range of motion 
studies on the knee.  The examiner 
should first record the range of motion 
observed on clinical evaluation, in 
terms of degrees of flexion and 
extension.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of flexion 
and/or extension at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall left knee disability picture, in 
terms of limited motion, and including 
any weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with flexion which is limited to 
15, 30, 45, 60, or more than 60 degrees, 
and/or extension which is limited to 45, 
30, 20, 15, 10, 5, or less than 5 
degrees.

	With regard to the left hip, the 
examining physician should record the 
range of motion in terms of degrees of 
extension, flexion, abduction, 
adduction, and rotation.  The physician 
should specifically indicate whether the 
veteran can cross his legs, and whether 
motion is lost beyond 10 degrees of 
abduction.  With regard to rotation, the 
physician should indicate whether the 
veteran can toe-out more than 15 
degrees.  After reviewing the veteran's 
complaints and medical history, the 
physician should render an opinion as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of additional 
loss in range of motion (beyond that 
which is demonstrated clinically).  
Specifically, the examiner should 
indicate whether the overall left hip 
disability picture, in terms of limited 
motion, and including any weakness, 
excess fatigability, incoordination, 
and/or pain, is best equated with (1) 
extension which is limited to 5 or more 
degrees, or less than 5 degrees, (2) 
flexion which is limited to 10, 20, 30, 
45, or more than 45 degrees, (3) 
rotation which is limited to 15 degrees 
or less, or more than 15 degrees, (4) 
limitation of adduction which results in 
an inability to cross the legs, and/or 
(5) limitation of abduction, with motion 
lost beyond 10 degrees.

	With regard to the left femur, the 
examining physician should indicate 
whether there is malunion of an old 
fracture and, if so, whether the 
malunion has resulted in knee or hip 
disability that can best be described as 
(1) slight, (2) moderate, or (3) marked.  
The physician should also indicate 
whether there has been any shortening of 
the left lower extremity due to the 
service-connected gunshot wound (as 
measured from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia) and, if so, 
should describe the extent of any such 
shortening.

	With regard to scars associated with the 
gunshot wound, the examining physician 
should fully describe any such scars, 
and should indicate whether there is any 
evidence that the scars are poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or otherwise causative of 
limitation of function.

	A complete rationale for all opinions 
should be provided.

	3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraphs have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

	4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO should 
also give consideration to the 
assignment of "staged ratings," in 
accordance with the principles set out 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should consider the 
assignment of separate evaluations for 
(1) instability/laxity and (2) 
limitation of motion of the left knee, 
in accordance with VAOPGCPREC 23-97 
(July 1, 1997), if appropriate, and 
should apply the more favorable of the 
old and new criteria for rating muscle 
injury.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 4.40, 4.59, 4.71a (Diagnostic Codes 
5260, 5261, 5275), 4.118 (Diagnostic 
Codes 7803, 7804, 7805).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


